Exhibit 10.22.2

February 21, 2006

SEI Investments Canada Company

70 York St. Suite 1600

Toronto, Ontario

M5J 1S9

 

Attention:    Mr. Bahn Tran    Business Manager

Dear Bahn,

We refer to the letter agreement dated January 14, 2003 between SEI Investments
Canada Company and Royal Bank of Canada (“Credit Agreement”) and subsequent
Amendment Letter dated June 15, 2005. All capitalized terms used in this letter,
if not otherwise defined herein, shall have the meanings set out in the Credit
Agreement.

The following amendments are hereby made to the Credit Agreement:

Section 14(b)

 

  (ii) Quarterly unaudited financial statements of the Guarantor, within 45 days
of the end of each fiscal quarter;

 

  (iii) Annual audited financial statements of the Guarantor, within 120 days of
the Guarantor’s fiscal year-end.

Except as indicated herein, all terms and conditions of the Credit Agreement
shall remain in full force and effect and are hereby ratified and confirmed in
every respect.

Please acknowledge your agreement with the foregoing by executing the enclosed
two (2) copies of this letter and returning one (1) fully executed copy to the
Bank.

 

Yours truly, ROYAL BANK OF CANADA By:  

/s/ Karen Condon

Name:   Karen Condon Title:   Authorized Signatory

/s/ Yvonne Ling

Name:   Yvonne Ling Title:   Manager, Credit

We acknowledge and accept the terms and conditions of this Agreement on the 27
day of February, 2006 which acceptance is effective as of the date first above
written.

SEI Investments Canada Company

 

By:  

/s/ Patrick Walsh

Name/Title:   Patrick Walsh / President By:  

/s/ George Butcher

Name/Title:   George Butcher / SVP Finance & Administration